DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2nd-Non-Final Action, Examiner Reverses his opinion
In the previous action, the examiner wrote in part,
“the prior art fails to teach or fairly suggest, in the context of all limitations of claim 1, the arrangement wherein the step of receiving a submitted ballot includes the following: submitting a first ballot copy as an entry in a database; submitting a second ballot copy as document”

The examiner has carefully reviewed his stance and the prior art and now takes the view that this subject matter was indicated as allowable in error.
The examiner regrets any inconvenience caused by the examiner withdrawing this indication of allowance. The applicant is entitled to another round of prosecution as a result, and so this action is made non-final.

In particular, the primary reference of Sebes et al. (US 2019/0213820) teaches at para 0086:
“In some embodiments, at the end of the main BMD process, the BMD system creates a ballot that records choices made by the voter. The ballot may take any of several forms, such as a downloadable and printable document formatted properly for optical scan counting; a printable image; a set of plain text representing choices; a document of plain text in an OCR friendly format; a barcode, QR code, or similar code that represents the selections; or multiple of these formulations.”

Thus, Sebes actually allows the ballot to be submitted in multiple forms at once. These forms include (a) an image of the ballot, which is a kind of electronic document, and (b) a set of plain text, which is a form that would typically be held in some kind of database.

Sebes et al. further teaches (Para 0303 to 0306):
 [0303] In addition to multiple methods for interpreting the content of the ballot, there are multiple methods for storing the data. These methods can also be implemented using a single ballot counting device that supports multiple methods of counting and storing. In some embodiments, the types of stored data may include: (1) the digital image of each page/side of a single ballot; (2) a set of logs for the analysis of each instance of a mark zone (if applicable), a mark, a text zone, a found text or a found handwriting; (3) a cast vote record (CVR) that records the vote or the lack thereof for each ballot item and each ballot choice, or a CVR that includes only the actual votes, and merely implies that for other ballot choices there was no vote; where applicable with the voting method, the CVR may also contain an indication of the affirmative absence of a choice in a ballot item; (4) a running tally for each ballot choice, updated after each ballot is processed; (5) a sequence of tallies for each ballot choice, with a new version of the tally-set appended to the sequence after each ballot is processed; (6) a final tally-set produced when the counting device performs an orderly shut-down; and (7) meta-data linking these records, such as, for example, a linkage between a ballot image and a CVR.

[0304] There are also multiple methods of storage, which may be combined, including multiple redundant instances of the same method of storage to same or similar media types. In some embodiments, these methods may include one or more of: (1) the storage of any of the above data or other data (e.g., log records not related to ballots) on an ordinary read-write stable storage, such as, for example, a hard disk, including over-writing of previous records; (2) append-only storage on a write-once medium, such as, for example, an optical disk; (3) append-only storage via an operating system file system that supports only write-once, regardless of the nature of the underlying storage media; and (4) storage in a networked file system, network access to a separate database server host, or other data repository on a separate network connected host. A combination of methods may be used, such as for ensuring data integrity or providing redundancy. Storage may be implemented all or in part on removable media.

[0306] FIG. 23 illustrates an embodiment of a ballot counting process 2300. The ballot is queued for processing at block 2314. The queue is randomized at block 2316 to prevent identification of the voter from the order they voted. A digital image of one or both sides of the ballot is stored at block 2302. Ballot zone logs are updated at 174, and a CVR is generated for the ballot at block 2306. The running vote tallies for particular ballot options are updated at block 2308, and an overall tally set is updated at block 2312. Linkages are formed between some or all of the data sets (e.g., between the CVR and ballot scan image) at block 2310.”

Several aspects are noted:
(1) Again, there are multiple forms of a vote, including an image and text.
(2) Data storage forms include a database
(3) Linkages exist between the vote forms. It is implicit and understood that a valid vote should include the different forms (image and text) being in agreement. That is the reason for language such as:
“A combination of methods may be used, such as for ensuring data integrity or providing redundancy”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sebes et al. (US 2019/213820).
Re claims 1, 2 and 4:
Sebes et al. teaches (abstract):
“A system to configure, manage, and execute voting includes a voter console device and a server system. The voter console is operable to communicate a digital voter identification corresponding to a voter to the server system over a first communication channel. The server system applying the digital voter identification to a voter associator device and a geo-temporal associator device to identify a ballot layout for the voter for a configured future election event. The server system applies the ballot layout to generate a ballot for the voter for the configured future election event. The server system communicates the ballot digitally to the voter console device, and forms a digital package including the digital voter identification and a representation of the ballot as completed by the voter. The voter console communicates the digital package over a second communication channel independent and separate from the first communication channel, the second communication channel providing intrusion-protected and anonymous transport of the digital package to the server system. The server system separates the digital voter identification from the representation of the ballot as completed by the voter and to count and tally votes identified from marks made to the representation of the ballot as completed by the voter.”

Electronic ballots are prepared and communicated digitally over a network (i.e. over the Internet) to a device operated by the user. The ballot is sent to the user and voting is completed, submitted, and tallied.

Regarding validation, this is discussed at para 0060, 0158, 0166 and at figures 6, 25, 28 and 31.

Regarding the limitations of:
“the submitted digital ballot including a first ballot copy as an entry in a database and a second ballot copy as an electronic document; 
validating”

In particular, the primary reference of Sebes et al. (US 2019/0213820) teaches at para 0086:
“In some embodiments, at the end of the main BMD process, the BMD system creates a ballot that records choices made by the voter. The ballot may take any of several forms, such as a downloadable and printable document formatted properly for optical scan counting; a printable image; a set of plain text representing choices; a document of plain text in an OCR friendly format; a barcode, QR code, or similar code that represents the selections; or multiple of these formulations.”

Thus, Sebes actually allows the ballot to be submitted in multiple forms at once. These forms include (a) an image of the ballot, which is a kind of electronic document, and (b) a set of plain text, which is a form that would typically be held in some kind of database.

Sebes et al. further teaches (Para 0303 to 0306):
 [0303] In addition to multiple methods for interpreting the content of the ballot, there are multiple methods for storing the data. These methods can also be implemented using a single ballot counting device that supports multiple methods of counting and storing. In some embodiments, the types of stored data may include: (1) the digital image of each page/side of a single ballot; (2) a set of logs for the analysis of each instance of a mark zone (if applicable), a mark, a text zone, a found text or a found handwriting; (3) a cast vote record (CVR) that records the vote or the lack thereof for each ballot item and each ballot choice, or a CVR that includes only the actual votes, and merely implies that for other ballot choices there was no vote; where applicable with the voting method, the CVR may also contain an indication of the affirmative absence of a choice in a ballot item; (4) a running tally for each ballot choice, updated after each ballot is processed; (5) a sequence of tallies for each ballot choice, with a new version of the tally-set appended to the sequence after each ballot is processed; (6) a final tally-set produced when the counting device performs an orderly shut-down; and (7) meta-data linking these records, such as, for example, a linkage between a ballot image and a CVR.

[0304] There are also multiple methods of storage, which may be combined, including multiple redundant instances of the same method of storage to same or similar media types. In some embodiments, these methods may include one or more of: (1) the storage of any of the above data or other data (e.g., log records not related to ballots) on an ordinary read-write stable storage, such as, for example, a hard disk, including over-writing of previous records; (2) append-only storage on a write-once medium, such as, for example, an optical disk; (3) append-only storage via an operating system file system that supports only write-once, regardless of the nature of the underlying storage media; and (4) storage in a networked file system, network access to a separate database server host, or other data repository on a separate network connected host. A combination of methods may be used, such as for ensuring data integrity or providing redundancy. Storage may be implemented all or in part on removable media.

[0306] FIG. 23 illustrates an embodiment of a ballot counting process 2300. The ballot is queued for processing at block 2314. The queue is randomized at block 2316 to prevent identification of the voter from the order they voted. A digital image of one or both sides of the ballot is stored at block 2302. Ballot zone logs are updated at 174, and a CVR is generated for the ballot at block 2306. The running vote tallies for particular ballot options are updated at block 2308, and an overall tally set is updated at block 2312. Linkages are formed between some or all of the data sets (e.g., between the CVR and ballot scan image) at block 2310.”

Several aspects are noted:
(1) Again, there are multiple forms of a vote, including an image and text.
(2) Data storage forms include a database
(3) Linkages exist between the vote forms. It is implicit and understood that a valid vote should include the different forms (image and text) being in agreement. That is the reason for language such as:
“A combination of methods may be used, such as for ensuring data integrity or providing redundancy”


While Sebes et al. only discusses validating votes/ballots and does not explicitly discussion marking ballots as invalid, it is inherent that validation of ballots will yield some ballots that are deemed invalid.

Re claim 5: 
Sebes et al. states that encryption can be employed at para 0049, 0110 and 0151.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or fairly suggest, in the context of every limitation that comes before the arrangement wherein each of the first ballot copy and the second ballot copy are stored in separate blockchains. Sebes et al. has no discussion of blockchains.

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876